Citation Nr: 0825830	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran had active service from April 1976 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for residuals of a back injury.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed January 1977 rating decision denied service 
connection for residuals of back injury.  

3.  The evidence added to the record since the January 1977 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSION OF LAW

The January 1977 rating decision, which denied entitlement to 
service connection for residuals of back injury, is final, 
and evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material Evidence

The veteran is claiming entitlement to service connection for 
residuals of a back injury.  It is noted that the RO first 
denied a claim of entitlement to service connection for a 
nervous condition in a January 1977 rating decision.  The RO 
acknowledged one instance of in-service treatment for low 
back pain, but noted that x-rays were normal.  Essentially, 
then, it was concluded that no chronic back disability had 
been incurred during active service.  The veteran did not 
appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration as to the pes planus issue is whether new and 
material evidence has been received to reopen the claim.  

For claims filed on or after August 29, 2001, "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).However, lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final denial 
in January 1977 included service medical records, post-
service x-rays dated in November 1976 and a VA examination in 
December 1976.  

Again, the service medical records reflect complaints of low 
back pain in May 1976.  There were no subsequent complaints 
or treatment during service.

The post-service x-rays in November 1976 showed a normal 
spine and no findings or diagnoses referable to a back 
disability were noted upon VA examination in December 1976.  
Thus, service connection was denied by the RO.  

The evidence added to the record since the last final rating 
decision in January 1977 includes VA treatment records dated 
from 2001 onward, as well as written statements from the 
veteran.  

The VA treatment records reflect complaints if back pain.  
The written statements indicate the veteran's belief that 
such back pain was incurred in active service.  

The evidence detailed above was not previously before agency 
decisionmakers and is not cumulative or redundant of evidence 
in the claims file in January 1977.  Accordingly, such 
evidence is found to be new under 38 C.F.R. § 3.156(a).  

While new, the evidence added to the record subsequent to the 
last final rating decision in January 1977 is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  

The veteran's original claim had been denied because it was 
determined that the evidence failed to demonstrate that 
chronic back disability had been incurred during active 
service.  Such evidence is still lacking.  Indeed, the 
recently submitted treatment reports only show present 
disability and do not address the causal relationship to 
active service.  Moreover, the veteran's own statements of 
etiology are not competent and cannot serve to reopen the 
claim.  See Moray, 5 Vet. App. 211, 214.

For the foregoing reasons, the request to reopen the 
previously denied claim must fail.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Court has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).   

In this case, the RO sent the veteran a letter dated in June 
2005 that informed him of VA's duty to assist him in 
substantiating his residuals of back injury claim under the 
VCAA, and the effect of this duty upon his claim.  In 
connection with the current appeal, VA has obtained the 
veteran's service records as well VA treatment records dated 
November 1976 to March 2007.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence and in December 2006 informed the 
VA that he had no additional evidence to support his claim 
and wished to expedite his claim.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

The Board also finds that the letters meet the specificity 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as 
the veteran was advised of the exact reason for the previous 
denial and the evidence needed to reopen the claim for 
service connection for residuals of back injury.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the residuals of back injury claim is being 
denied, such other issues are moot.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for residuals of back injury; the 
appeal is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


